Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
October 3, 2006







Petition
for Writ of Mandamus Dismissed and Memorandum Opinion filed October 3, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00842-CV
____________
 
IN RE MARYAM JAMILAH, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N
On
September 28, 2006, Relator Maryam Jamilah filed a petition for writ of
mandamus and a motion for emergency relief in this Court,[1]
complaining of an order signed by Respondent, the Honorable James Blackstock,
presiding judge of County Court No. 3, Brazoria County, Texas, on September 14,
2006, in which the amount of relator=s supersedeas bond concerning a
judgment on appeal before this Court was increased.  After reviewing the
argument=s in relator=s petition, we conclude that she has
an appellate remedy available under Rule of Appellate Procedure 24.4. 
Accordingly, we dismiss relator=s petition for writ of mandamus.  Relator=s motion for emergency relief will be
reviewed as a motion in the pending appeal, Cause No. 14-06-00013-CV. 
PER
CURIAM




 
Petition Dismissed and Memorandum
Opinion filed October 3, 2006.
Panel consists of Chief Justice
Hedges, and Justices Yates and Seymore.  




[1]See Tex. Gov=t Code Ann '22.221
(Vernon
2004); see  also  Tex. R. App. P. 52.1, 52.10.